DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims have been found to define and distinguish over the prior art. In the instant case, consistent with the amendments to the specification, the phrase “at an expanded operational state of the balloon” has been held to reference a complete and optimal inflation state of the balloon disparate from intermediate fill states which are not intended to provide a working surface to the vasculature. In the instant case, the prior art fails to disclose, suggest, or otherwise render obvious the complete combination of limitations including an inflatable balloon provided on a shaft, wherein the first end of the balloon is fixed to the shaft and the second end of the balloon is configured to move relative the shaft, whereby at least three radiopaque markings are provided along the shaft, the markings having offset distances therebetween such that the distance between a first marking to a second, adjacent marking is different than the distance between the second marking to a third, adjacent marking, whereby upon inflation the midpoint of the balloon moves longitudinally between an uninflated midpoint location to an inflated midpoint location as the balloon is brought into a complete, operationally inflated state to define the operational working surface, such that such inflating expansion of the balloon cases one of the three radiopaque markings to move from a position offset with respect to the uninflated midpoint of the balloon to a position aligned with the inflated midpoint location (see particularly Fig. 16 and 17).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/02/2021